Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in a plan view the first opening having a rectangular shape”, “in the plan view the solder joint comprises a rectangular shape”, “a first plan view a first inner surface of the solder region physically contacting the sidewalls of the conductive pillar comprises a first round shape”, “a second plan view a second inner surface of the solder region physically contacting the sidewalls of the conductive pillar comprises a second round shape, and wherein in the second plan view a second outer surface of the solder region comprises a third round shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Claims 6 and 9 recite “dielectric liner”. However, the specification says in paragraphs 25 and 27 that the liner is conductive. Therefore, the specification does not disclose dielectric liner. 

Claims 2-5, 7-8 are depending from claim 1. Therefore, the claims 2-5, 7-8 are also rejected under 112 1st rejection.

Claim 10 in lines 8, 11 and 12 recites “dielectric liner”. However, the specification says in paragraphs 25 and 27 that the liner is conductive. Therefore, the specification does not disclose dielectric liner. 

Claim 15 in line 2 recites “dielectric liner”. However, the specification says in paragraphs 25 and 27 that the liner is conductive. Therefore, the specification does not disclose dielectric liner. 
Claims 11-14 and 16 are depending from claim 10. Therefore, the claims 11-14 and 16 are also rejected under 112 1st rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 17 in lines 4-7 recites “forming a first dielectric layer over the conductive pad;

forming a second dielectric layer over the first dielectric layer;
patterning a first opening through the first dielectric layer, the first opening extending partially into the first dielectric layer”.
A second dielectric layer is on the first dielectric layer. Therefore, patterning a first opening has to be inside the second dielectric layer first then the first opening extending partially into the first dielectric layer. So, patterning a first opening through the first dielectric layer is not definite.

Claims 18-20 are depending from claim 17. Therefore, the claims 18-19 and 20 are also rejected under 112 2nd rejection.

Remark
Examiner will search again after overcoming the 112 1st and 2nd rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896